DISMISS; Opinion Filed April 18, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00411-CV

                        IN RE TRIANGLE SQUARE, LTD., Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-04063-2012

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Relator filed this original proceeding complaining of the trial court’s order transferring

the case to another court. Real party in interest then filed a motion to dismiss the petition as

moot. The facts and issues are well known to the parties, so we need not recite them herein.

Because the trial court has vacated the transfer order, we GRANT the motion to dismiss and

DISMISS this petition for writ of mandamus as moot. See Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding).




                                                  /David W. Evans/
                                                  DAVID W. EVANS
130411F.P05                                       JUSTICE